PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/824,492
Filing Date: 28 Nov 2017
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
Deidra D. Ritcherson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 28, 2022 (“Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6-9, 12-15, 18-20, 23, and 26 are rejected under 35 USC § 112(a).
Claims 1-3, 6-9, 12-15, 18-20, 23, and 26 are rejected under 35 USC § 112(b).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 
Double Patenting.
The first 35 USC § 112(b) rejection, “achieves a defined collision probability…” with respect to claims 1 and 26. Thus, the first 35 USC § 112(b) rejection is withdrawn from claims 1-3, 6, and 26.


(2) Response to Argument
35 USC § 112(a)
On January 7, 2019 the USPTO issued new guidance for 35 USC § 112 (Fed. Reg. Vol. 84, No. 4 at pages 57-63) (“Guidance”). On page 61 at col. 2 of the Guidance the USPTO, MPEP 2163(II)(A)(2), the office states that “sufficient information must be provided to show that the inventor had possession of the invention as claimed.” For software, i.e. methods or processes run on a computer, the USPTO has stated:
 Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.1
Thus, the USPTO has directed that “[i]t is not enough that one could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. 2,3
In the non-final office action (“NF”), dated September 20, 2021, Examiner rejected claims 1-3, 6-9, 12-15, 18-20, 23, and 26 for failing to comply with the written description requirement. In particular, Examiner found that the independent claims 1, 7, 13, 18, and 26 did not provide support for several limitations. These limitations are:
determining a set-point frequency for each qubit that achieves a defined collision probability with respect to a probability of frequency collisions between adjacent qubits; and
annealing a first Josephson junction of a first qubit of the plurality of qubits using a laser, based on parameters for the annealing from a database that relates the parameters to frequency shifts, to change the resonance frequency of the first qubit from a first resonance frequency to about a first set-point frequency determined for the first qubit.
Each of these limitations suffer the same deficiency. They do not provide an algorithm for one of ordinary skill in the art to make the claimed device. Thus, Examiner cannot conclude that Appellant had possession of the claimed invention.4 Rather, Examiner is left with the conclusion that Applicant’s lack of possession will leave the details of how to actually accomplish the claimed steps up to one of ordinary skill in the art. Thereby, forcing another to perform undue experimentation in order to fill in the gaps of the algorithm left out Appellants disclosure. 
	As discussed in the NF, and argued in Appellant’s brief, Appellant cites several paragraphs where they attempt to show they were in possession of the claimed subject matter, and had written description support for said subject matter. These cited paragraphs do not cure the lack of written description. Appellant’s disclosure provides black boxes in which they provide possible inputs and possible outputs, but do not teach how the inputs are mathematically manipulated to provide the outputs. Appellant has attempted to remedy this by stating that they teach that a Monte Carlo algorithm is used. However, Monte Carlo is simulation technique, and not an algorithm or mathematical model. In order to perform any Monte Carlo simulation, the first required step is to identify the specific mathematical model that is used or will be built. This is not done in the instant application.
	Examiner will now go through each of Appellant’s cited paragraphs in their Brief and state why they are not algorithm.
determining a set-point frequency for each qubit that achieves a defined collision probability with respect to a probability of frequency collisions between adjacent qubits; and
	¶ 0042
 	This paragraph states that “Frequency collisions can be predicted by modeling of the quantum-mechanical system. A non-limiting example of frequency collisions happens when the resonance of frequency collision happens when the resonance frequency of the two proximate qubits is similar…” This paragraph does not state what the model of the quantum-mechanical system is. This paragraph simply tells one what frequency collision is, and not how to actually model it. Thus, this paragraph does not inform one of ordinary skill in the art what is the model, and what is contained in the black-box.
	¶ 0063
This paragraph states:
frequency collision model is a computer simulation, but does not provide the algorithm(s) of the model;
 a variable, a preferred pattern or arrangement of resonance frequencies, but does not provide an algorithm and/or variables (dependent, independent, and distributions of variables) in the algorithm by which to sweep through the frequencies;
other variables, couplings between various qubits, energy levels of the qubits, and any other relevant factors, but does not teach how these variables are incorporated in the model and/or algorithm;
one can use the Monte Carlo model; however, as previously stated Monte Carlo is a simulation technique which works on, or relies on, an algorithm (a model, a formula) in order to perform the simulation technique; 
the end result, which to determine a probably of collision, but does not provide the necessary algorithm, or model.
In essence Appellant has provides some inputs and some outputs, and presented a simulation technique that could be used. But, Appellant has not taught the algorithm(s)/model for how the inputs relate the outputs, and instead left it up to one of ordinary skill in the art to figure out in the future. Appellant, has not disclosed the secret sauce.
¶ 0082
Appellant states a fabrication program may determine the range of frequencies based upon the conditions in an anneal database. Again, Appellant has not disclosed how to make the fabrication program, or what it is (black-box), and Appellant has not disclosed what is in the anneal database.
Appellant states that after one has used the fabrication program and the anneal database they can use the frequency collision model to determine whether it is possible to achieve an acceptable collision probability. However, if the fabrication program is not taught, the anneal database is not taught, and/or the collision model is not taught, then one of ordinary skill in the art would not be able to determine if there is or is not an acceptable collision probability.
¶ 0083
Appellant states based upon the results of the frequency or resistance determined previously one can determine setpoints for each qubit. Appellant states these setpoints are determined by the frequency collision model. Still, Appellant has not provided this model. Appellant then states one can optimize the relative values of the frequencies of the various qubits in the system using said model to minimize the measured frequency collisions and improve multi-qubit fidelity. Still, if the frequency collision model is not provided by Appellant then one of ordinary skill in the art is not going to be able to make the claimed device. As stated previously, Appellant has provided the inputs, and stated what the output should be, but has not provided the model/algorithm(s) required to use the inputs generate the output.
¶ 0089
Appellant continues this form by stating first the output is an optimal arrangement of frequencies for a chip prior to fabrication, and to design an optimal layout, and second the means to achieve this is the fabrication program. Where the fabrication programs vary the parameters of each qubit by varying the frequencies to minimize collisions. Yet, no frequency collision model is provided, and no fabrication model is provided. Therefore, one of ordinary skill in the art is not going to be able to recreate the claimed invention.
¶ 0093
Appellant states here that based upon the frequency and/or resistance for each qubit previously determined that one may then use the fabrication program for a range of possible frequencies that may be achieved, based upon the conditions contained in the anneal database. However, we still do not know what the frequency collision model is, and what is in the fabrication program. Then after using these two black-boxes we then compare the results of the fabrication program to the anneal database to determine if the setpoints produced by the fabrication program are within an acceptable range. Except the anneal database is a black-box, and the anneal database relies on the black-box collision model. Thus, this paragraph does not inform one of ordinary skill in the art how to make the claimed device because the details of each of these black-boxes has not been disclosed.
Based upon the above, Examiner has shown the claims lack written description support for the collision probability model, and because they do not provide the algorithm(s) for this model. Because they do not provide the algorithm(s) for this model one of ordinary skill in the art cannot determine the set-point frequency for each qubit to achieve a defined collision probability with respect to a probability of frequency collision between adjacent qubits.
annealing a first Josephson junction of a first qubit of the plurality of qubits using a laser, based on parameters for the annealing from a database that relates the parameters to frequency shifts, to change the resonance frequency of the first qubit from a first resonance frequency to about a first set-point frequency determined for the first qubit.
¶ 0008
Appellant states that one anneals the Josephson Junction based upon parameters of annealing from a database that relates the parameters of the frequency shifts. This is a general statement of what it appears Appellant is going to teach.
¶ 0008
Appellant states a historical database is used to relate anneal parameters to frequency shifts. Appellant does not provide any information at this point of what the anneal parameters are or how they are related in the historical database, or how one of ordinary skill in the art would create their own historical database.
¶ 0015
Appellant states the historical database can allow for more accurate anneal of the Josephson Junction. This is a general statement and does not inform how the stated function is actually accomplished.
¶ 0051
This paragraph discussed the annealing where it appears that the critical function is to heat the Josephson Junction to change the resistance of the Josephson Junction in order or increase or decrease the resulting resistance and/or frequency. However, Appellant does not state what the threshold dose is, nor does Appellant teach how one actually determines the necessary threshold dose. Appellant does state that annealing is done with a Nd:YAG laser, and that the frequency shift of the Josephson Junction is accomplished by changing the power, light frequency, and duration of the laser for anneal, but Appellant does not teach how much resistance is increased or decreased, nor does Appellant teach a PHOSITA how the change in light frequency and time will affect the frequency of the resulting Josephson Junction.
¶ 0053
Appellant next adds a new parameter to the annealing which is the annealing pattern. Appellant states that one may want an annular pattern to focus only on the Josephson Junction. This information does not cure the previous deficiency.
¶ 0055
This paragraph states the result of annealing is a change to the resistance and/or frequency of an annealed Josephson Junction to a second Josephson Junction. This paragraph does not cure the previously mentioned deficiency.
¶ 0060
This paragraph states the anneal database, fabrication program, and frequency collision model may be contained in a computer. This paragraph does not cure the previously mentioned deficiency.
¶ 0061
This paragraph states the anneal program contains instructions for the anneal at different anneal parameters, but does not state what these anneal parameters are, or how they are varied. This paragraph then states that this information is used to populate the anneal database, and the anneal program uses this anneal database to achieve the result of reducing the collisions. This paragraph does not cure the previously mentioned deficiency, nor does it give the algorithm of the anneal program or the fabrication program. These two programs remain black-boxes.
¶ 0062
This paragraph states the anneal database contains several variables such as initial parameters, annealing parameters, etc., but does not state how each of these parameters relates to the resulting frequency of the Josephson Junction. This paragraph then states several other parameters such as capacitor width, capacitor separation, etc., but does not state how all these other parameters relate to each other in the anneal database. Again, Appellant has provided inputs and output, but has not bridged the two together. The anneal database remains a black-box.
¶ 0069
This paragraph states the anneal conditions may be contained in the anneal database and are selected based on statistical characteristics. However, the statistical characteristics are not described nor is the algorithm. This paragraph then states what one would look for in the anneal conditions, the result or output from the anneal database. Still, as previously stated, Appellant does not provide sufficient information of the internal aspect of the anneal database to state they have an algorithm. Further, Appellant does not describe how one would determine there is enough statistical confidence of reproducibility to allow for modification and fabrication of the chip.
¶ 0070
This paragraph states some conditions for measuring the resistance and/or frequency of the Josephson Junction. This paragraph does not cure the previously mentioned deficiency.
¶ 0071
 This paragraph does not provide an anneal database, rather it states the database may contain the required parameters to anneal, and have a robust data set of different conditions, but does not provide the parameters, nor define what a robust data set is, nor the different conditions necessary.
¶ 0072
This paragraph states probing the qubits for measuring the resistance and/or frequency of the Josephson Junction. This paragraph does not cure the previously mentioned deficiency.
¶ 0072
This paragraph states anneal changes the resistance and/or frequency of the Josephson Junction. This paragraph does not cure the previously mentioned deficiency.
¶ 0073
This paragraph states anneal changes the resistance and/or frequency of the Josephson Junction, and states that one can determine the process conditions from annealing. This paragraph does not cure the previously mentioned deficiency as it does not provide direction on what the process conditions are, or how one goes about changing the annealing to obtain said process conditions.
¶ 0074
This paragraph states one can anneal a second time to change the resistance and/or frequency of a previously annealed Josephson Junction. This paragraph does not cure the previously mentioned deficiency.
¶ 0075
This paragraph states annealing changes the resistance and/or frequency of the Josephson Junction, and how one can measure said changes. This paragraph does not cure the previously mentioned deficiency.
¶ 0076
This paragraph states one will need different amounts of power, time, or wavelengths to properly anneal each individual qubit. However, no specific steps are provided for this. Rather, it states one must experiment, and use statistical metrics in order to determine a precise strategy. However, it does not provide a working example of the parameters necessary to “provide enough statistical confidence” for reproducibility or reliable modification.
¶ 0077
where it generally states that resistance of the Josephson junction is determined in order to anneal, and this can be done at any temperature. However, it does not relate anything of this to a database by providing a working example. This paragraph does not cure the previously mentioned deficiency.
¶ 0078
where it states one creates an anneal database by recoding the characteristics of the qubits and the anneal parameters based upon the experimentation one has conducted. Thus, this paragraph shows that in order to perform the claimed method, one needs to perform steps over and over again until at some point they have sufficient data for a robust dataset. Thus, instead of providing the information contained within their anneal database, Appellant requires one of ordinary skill in the art to determine all the characteristics of the qubits, all the initial parameters to anneal, make their own collision model, make their own fabrication program, and then through trial and error create a plurality of qubits, test these qubits, and then feed the information into an anneal database with no direction on how any parameter relates to another parameter, and then only after all these and other steps will a PHOSITA have a robust data set from which to start fabricating qubits and adjusting their frequencies.
¶ 0084
where one can adjust the anneal to change the frequency of the qubit based upon the anneal database, however, again the parameters of the anneal database are not provided, and would require undue experimentation to replicate. Further, Appellant does not describe what the acceptable variance is, only that it is contained in step 1030, but there is no specificity to this in step 1030.
¶ 0094
This paragraph is similar to ¶ 0084, but also states that instead of one anneal one may perform multiple anneals. This paragraph does not cure the previously mentioned deficiency.
In sum, these paragraphs above show that the originally filed specification does not provide the written description support to one of ordinary skill in the art necessary to make and use the claimed invention. Appellant has not shown that they possess the claimed invention, rather, they invite a PHOSITA to make their own robust anneal database. The originally filed specification does not provide any complete working examples, nor does it provide a means for making sure the database is robust, except to direct one of ordinary skill in the art to perform more experimentation. 
In response to Appellants last argument that Examiner has ignored relevant portions of these paragraphs, Examiner has not ignored them. Rather, Examiner has looked to find the algorithm of the collision frequency model, of the fabrication program, of the anneal program, etc., as these “programs” are necessary for one of ordinary skill in the art to actually perform the annealing of the Josephson Junctions based upon parameters contained within a database that relates said parameters to the frequency shifts of the device. It is because Appellant has not disclosed this information that the claims lack written description support.

35 USC § 112(b)
the first 112(b) rejection
The rejection for the 35 USC § 112(b) rejection has a similar basis to the 35 USC § 112(a) rejection. The basis for this rejection is that Appellant has not provided a disclosure for what 1) defined collision probability is, and 2) what the probability between frequency collisions between adjacent qubits is, and how to calculate said probability. Thus, the premise of Examiner’s rejection is that the claims are indefinite because the disclosure does not teach algorithm(s) for performing the above calculations.
According to recent USPTO guidance published in the Federal Register, Vol. 84, No. 4, January 7, 2019 the USPTO has stated the specification must disclose an algorithm for performing the claimed function.5 An algorithm is defined as a “a finite sequence of steps for solving a logical or mathematical problem or performing a task.”6 This algorithm must be an express algorithm “in any understandable terms including a mathematical formula, in prose, or a s a flow chart, or in any other manner sufficient structure.”7 Further, the requirement for the disclosure of an algorithm cannot be avoided by arguing that one of ordinary skill in the art is capable of writing software, or making the algorithm.8 
Appellants disclosure does not contain an algorithm for calculating the above calculations. Appellant cites several paragraphs, most are the same paragraphs cited for the 35 USC § 112(a) rejection above. However, like the 35 USC § 112(a) rejection above, none of these paragraphs provides the required algorithm to actually perform the claim calculations. In addition, Appellant has not provided any evidence that the limitations were known to one of ordinary skill in the art, nor has Appellant specifically pointed out where in their disclosure there is explicit steps/terms for how to make the claimed device. Nor, has Appellant shown where there is at least one complete working example commensurate with the scope of the claims. Rather, Appellant has merely reiterated their previous position which is that Examiner has ignored relevant sections of the disclosure and has not looked at the specification as a whole. Examiner once again finds this position unpersuasive for all the reasons provided above with respect to the 35 USC § 112(a) rejection.
the second 112(b) rejection
The second 112(b) rejection also has a similar basis to the 35 USC § 112(a) rejection. Here, the indefiniteness is based upon the fact that the claim does not state what parameters in the database are so that one can perform the annealing. As stated above, the purpose of the claim is to change the frequency of a first qubit with respect to a second qubit. One changes the first frequency of the first qubit by annealing it. According to Appellants discloses the physical characteristic that one actually changes by the anneal is the resistance of the Josephson Junction, and it is this resistance which changes the frequency of the Josephson Junction, and by result the qubit.
However, as previously stated, Applicant has not disclosed how the inputs and outputs relate to each other in the anneal database. What Appellant has disclosed are the inputs to the anneal database (time, power, frequency of light), and the output (a change of resistance which correlates to a change of frequency). But, what Appellant has not disclosed is how each of these input variables affects the output. That is to say, what is the relationship, most likely a mathematical model, which incorporates all the inputs to the database and projects what the output should be. The missing algorithm(s) is essentially what renders the claims to be indefinite. Because without this algorithm(s) one of ordinary skill in the art would not understand the metes and bounds of the claim. 
For all the above reasons, Examiner has held the claims to be indefinite.

(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
Conferees:

/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2161.01(I); Guidance on pages 61-62 at col. 3-1.
        2 Guidance on page 62 at col. 1.
        3 MPEP 2161.01(I), where “[a]n algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.”
        4 "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005)
        5 Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1312 (Fed. Cir. 2012) (citations omitted).
        6 Microsoft Computer Dictionary (5th ed., 2002).
        7 Finisar Corp. v. DirectTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citations omitted)
        8 Federal Register, Vol. 84, No. 4, January 7, 2019, pg. 60 at col. 1.